John Mauzy Pittman, Judge. Rick Gansky appeals from an order of the Arkansas Workers’ Compensation Commission denying additional medical benefits and temporary total disability benefits for his October 31, 1992, compensable injury. Appel-lee paid temporary total disability benefits and medical benefits through February 22, 1993. At that time, appellee controverted the claim stating that appellant had reached the end of his healing period and that further medical treatment was not reasonable and necessary. The administrative law judge awarded additional medical benefits, including a functional capacity evaluation, and reserved the issue of temporary total disability benefits until the evaluation and follow-up treatment by Dr. Allan C. Gocio, a neurosurgeon, was completed. The Commission reversed and found that appellant did not remain in his healing period subsequent to February 22, 1993, was not entitled to additional temporary total disability benefits, and failed to prove entitlement to additional medical treatment. Appellant argues that the Commission erred by vacating the portion of the administrative law judge’s opinion that reserved the issue of temporary total disability and that the Commission’s denial of additional medical benefits is not supported by substantial evidence. We find no error and affirm.  When reviewing the sufficiency of the evidence to support a decision of the Workers’ Compensation Commission, we view the evidence and all reasonable inferences deducible therefrom in the light most favorable to the Commission’s findings and will affirm if the Commission’s decision is supported by substantial evidence. Wright v. ABC Air, Inc., 44 Ark. App. 5, 864 S.W.2d 871 (1993). Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Id. The issue is not whether we might have reached a different result or whether the evidence would have supported a contrary finding; if reasonable minds could reach the Commission’s conclusion, we must affirm its decision. Cagle Fabricating & Steel, Inc. v. Patterson, 42 Ark. App. 168, 856 S.W.2d 30 (1993). Moreover, the Commission has the authority to accept or reject medical opinions, and its resolution of the medical evidence has the force and effect of a jury verdict. McClain v. Texaco, Inc., 29 Ark. App. 218, 780 S.W.2d 34 (1989). Appellant sustained a low back injury on February 13, 1990, while employed as a machinist for Advanced Machines. He was treated with physical therapy by Dr. Godo and released to full duty work on March 27, 1990. Appellant later went to Dr. Barry Thompson, an orthopedic surgeon, and in September 1990, Dr. Thompson prescribed an MRI which revealed no evidence of herniation, but indicated early degeneration of the L3-4 disc and slight facetal hypertrophy at L5-S1. Dr. Thompson released appellant to return to work on October 1, 1990, and again examined appellant on March 20, 1991, at which time he assigned a five percent impairment rating based on degenerative changes in the lumbar spine. Dr. Gocio did not assign any permanent impairment. From February 1991 to June 1991, appellant worked as a machinist for Arkansas Precision and Hydraulics. In June 1991, he began work as a machinist for appellee and worked until October 1992 when he incurred his compensable injury. Appellant stated that he did not experience any difficulty in performing his jobs prior to the compensable injury. Appellant stated that he sustained an injury to his lower back and neck while engaging in heavy lifting at work on October 31, 1992. Dr. Jeff Reinhart, a general practitioner, noted that there were bulging discs at L4-5 and L5-S1, but there was no evidence of herniation. Tests at that time resulted in a diagnosis of lumbar strain. Records indicate that appellant was treated with medication and physical therapy. Appellant stated that he attempted to return to work on January 12 and 13, 1993, and that he experienced pain in his upper back and neck. He remained off work the rest of the week. He returned to work the following Monday and left work on Wednesday to go to the emergency room complaining of cervical and lumbar pain. Appellant first saw Dr. Gocio for the October 1992 injury on January 25, 1993. A myelogram indicated appellant’s lumbar region to be normal, but a cervical myelogram and post-myelogram CT scan revealed moderately severe “focal spinal stenosis related to focal small osteophyte formation at C3-4 and C4-5.” There was no evidence of disc herniation. Dr. Gocio diagnosed lumbar strain and continued with conservative treatment. On January 29, 1993, Dr. Gocio ordered the continuance of physical therapy with a strengthening program and advised appellant to remain off work until February 22, 1993. Appellant stated that he had been laid off from work and expected to be released to return to work when he consulted Dr. Gocio on February 22, 1993. Appellant testified that Dr. Gocio indicated appellant had improved and because appellant had been laid off, ordered a functional capacity evaluation to determine appellant’s capacity to return to work. At that time, appellee controverted the claim and appellant did not have the evaluation nor receive any further medical treatment after February 22, 1993. Dr. Gocio’s October 21, 1993, report states that he last saw appellant on February 22, 1993, and that, at that time, appellant was improving significantly from a suspected cervical strain syndrome. He found no disc herniation, and his diagnosis was cervical strain that was resolving satisfactorily with medical treatment. He stated he did not think that the injury was permanent and stated it would resolve without significant impairment or long term symptomatology. A January 25, 1993, physical therapy report stated that, except for minimal soreness in the lumbar region, appellant’s symptoms were all but alleviated. However, complaints of pain in the neck and low back were noted. The report also indicated that “symptomatology is reducing and patient states the physical therapy is helping.” A February 25, 1993, physical therapy report states, “All physical therapy goals have been achieved and no further physical therapy visits have been scheduled. The patient is discharged at this time, but will continue his independent home exercise program.” Appellant has not attempted to work since February 22, 1993. He stated that he is able to do some housework, operate a vehicle, mow his yard with a riding mower, and stand and sit for short periods. He testified that he spends most of his time watching television. He said that he continues to have cervical and lumbar pain.  The Commission found that appellant failed to prove that further medical treatment was reasonable and necessary, and, thus, he was not entitled to additional medical benefits, that appellant suffers from a pre-existing degenerative condition and has suffered recurring back pain at least since the February 13, 1990, injury, that medical findings and appellant’s complaints following the 1990 injury and 1992 injury are very similar, and that the October 1992 injury only temporarily aggravated appellant’s pre-existing back condition. The Commission noted that appellant was essentially symptom-free by at least February 22, 1993, that Dr. Godo did not believe the injury was permanent, and that the medical treatment given related to appellant’s degenerative condition, not to his compen-sable injury. What constitutes reasonable and necessary medical treatment is a fact question for the Commission and will not be reversed on appeal if supported by substantial evidence. Arkansas Dep’t of Correction v. Holybee, 46 Ark. App. 232, 878 S.W.2d 420 (1994). We cannot say that the Commission’s findings and decision to deny additional medical benefits are not supported by substantial evidence. Appellant’s second argument is that the Commission erred in vacating the administrative law judge’s order which reserved the temporary total disability issue until appellant’s treating physician made a final evaluation. Appellant contends that all of the medical evidence was not before the Commission and Dr. Gocio’s final evaluation was essential for the Commission to decide the issue. The Commission vacated the administrative law judge’s decision as to reservation of the issue because it found that appellant had not proven that he was entitled to further medical treatment, including the functional capacity evaluation, which was a basis upon which the administrative law judge reserved the issue. The Commission also determined that appellant’s healing period ended on February 22, 1993, a factual finding that appellant does not contest on appeal.  We conclude that there is substantial evidence to support the Commission’s decision denying additional medical benefits and temporary total disability benefits. Therefore, we need not address appellant’s argument that it was error not to reserve the issue of temporary total disability until further medical treatment was received. Affirmed. Jennings, C.J., and Rogers, J., agree. Cooper, Robbins, and Mayfield, JJ., dissent.